Exhibit 10.4

PNM RESOURCES, INC.

2011 OFFICER SHORT TERM CASH INCENTIVE PLAN

Introduction

PNM Resources, Inc. (the “Company”) has adopted this 2011 Officer Short Term
Cash Incentive Plan (the “Plan”) for the purpose of providing annual cash-based
incentive awards (each an “Award”) to eligible Officers (as defined below). The
Awards payable to Officers under the Plan are intended to qualify as Performance
Cash Awards granted pursuant to Section 9.4 of the PNM Resources, Inc. Second
Amended and Restated Omnibus Performance Equity Plan (the “PEP”). In the case of
Officers who are Covered Employees as defined in the PEP, the Awards also are
intended to qualify as Performance-Based Awards granted pursuant to Section 12
of the PEP.

Capitalized terms used in the PEP and not otherwise defined in this Plan
document have the meanings given to them in the PEP.

Eligibility

All Officers of the Company and its Affiliates are eligible to participate in
the Plan with the exception of the First Choice Power, L.P. (“FCP”) or Optim
Energy, LLC (“Optim”) officers, who may be eligible to participate in other
incentive plans. For purposes of the Plan, the term “Officer” means any employee
who has the title of Chief Executive Officer, President, Executive Vice
President, Senior Vice President or Vice President and who is in salary grade
H18 or higher.

Award Determinations in General

Awards are based on the Incentive Earnings Per Share (“EPS”) levels for the
Performance Period as set forth in Table 1 of Attachment A, the weighting
between Corporate and Business Area goals as described in Table 2 of Attachment
A and Award levels achieved during the Performance Period as described in
Table 3 of Attachment A. The Performance Period began on January 1, 2011 and
will end on December 31, 2011.

An Officer’s Award will equal the Officer’s share of the Incentive EPS Award
Pool described below. If the Officer’s share of the appropriate Performance
Award Pool described below is less than the Officer’s share of the Incentive EPS
Award Pool, however, the Officer will receive the smaller amount.

An Officer’s share of an Award Pool will be based upon the amount potentially
payable to the Officer for the attained level of performance (Threshold, Target
or Maximum), as determined in accordance with Table 3 of Attachment A, as
compared to the aggregate amounts potentially payable for the attained level of
performance to all of the Officer’s who are entitled to share in that Award
Pool. In determining the amount potentially payable to an Officer, the base
salaries will be determined as of January 1, 2011. In no event will the amount
payable to an Officer exceed the indicated percentage of the Officer’s base
salary for the attained performance level as set forth in Table 3 of
Attachment A. In addition, in no event will the amount payable to one Officer be
increased due to a decrease in the amount payable to any other Officer.

Incentive EPS Award Pool

In order for any Awards to be payable to eligible Officers, the Company must
achieve the Threshold EPS level set forth in Table 1 of Attachment A. If the
Company does not achieve the Threshold EPS level, no Awards are payable under
the Plan to any Officer.



--------------------------------------------------------------------------------

If the Threshold, Target or Maximum EPS levels, as listed in Table 1, are
achieved, the aggregate potential Awards payable to the Officers at that level
of performance (e.g., the aggregate level of Awards payable at Threshold, Target
or Maximum as shown in Table 3 of Attachment A) will make up the “Incentive EPS
Award Pool.” If the actual EPS exceeds the minimum level for a performance level
by at least $0.01, but is less than the maximum level for that performance level
(e.g., if the actual EPS exceeds $0.89 but is less than $0.98), the EPS Award
Pool will be increased by using straight-line interpolation between the size of
the EPS Award Pool based on the attained level (e.g., Threshold) and the size of
the Incentive EPS Award Pool at the next higher level (e.g., Target). The
Compensation and Human Resources Committee (the “Committee”) of the Company’s
Board of Directors (the “Board”) has the discretion to increase the Incentive
EPS Award Pool by an amount less than the amount determined by using
straight-line interpolation. The EPS Award Pool is capped by the aggregate
Maximum Awards shown in Table 3 for all eligible Officers.

Performance Award Pools

A Corporate Goals Scorecard and Business Area Scorecards listing each
performance measure established by the Committee will be maintained by the PNM
Resources, Inc. Management Systems Group. As set forth in Table 2 of
Attachment A, the performance of the Chief Executive Officer and the Senior
Officers (the Executive Vice President and the Senior Vice Presidents) are
measured 100% on the Corporate Goals Scorecard. Vice Presidents are measured 60%
on the Corporate Goals Scorecard and 40% on the Business Area Goals Scorecard.

The “Performance Award Pool” for each Business Area is the amount that could be
paid in the aggregate to the Vice Presidents assigned to that Business Area
based on performance alone, determined by using the following multi-step
process:

 

  a)

Select the Scorecard results from the appropriate Corporate Goal and Business
Area Scorecards;

 

  b)

Then multiply each result by the appropriate weighting for the Scorecard as set
forth in Table 2 of Attachment A;

 

  c)

Then multiply the total Vice President salaries for that Business Area by the
Target Award Level as set forth in Table 3 of Attachment A;

 

  d)

Then multiply the result of each Scorecard (Step b), expressed as a percentage
of Target, by the aggregate base salaries of the Vice Presidents included in
that Business Area (Step c); and

 

  e)

Sum the results for the Vice President participants.

The Performance Award Pool for the CEO and the Senior Officers will be
constructed by using the same process but will be based solely upon the
Corporate Goals Scorecard.

Award Approval and Payout Timing

In January 2012, the Committee will determine and certify the level of Awards,
if any, payable for the Performance Period in the manner described above. The
final Awards calculation and recommendation to the Committee by management will
be reviewed and certified by the VP, Human Resources, Director, Audit Services,
Director, Management Systems group, and Corporate Controller, respectively. The
Board then will approve the CEO’s Award and the Committee will approve the
Awards for all other Officers. To the extent Awards are payable under the Plan,
the Company will make the payment on or before March 15, 2012 in a single lump
sum cash payment subject to applicable withholding.

 

2



--------------------------------------------------------------------------------

Provisions for a Change in Control

If a Change in Control occurs during the Performance Period and the Officer
remains employed by the Company or an Affiliate (for purposes of this section,
Optim and FCP are not included as Affiliates) at the end of the Performance
Period, the Officer may be entitled to receive an Award for the Performance
Period. If the Plan is modified after the occurrence of a Change in Control in a
manner that has the effect of reducing the amounts otherwise payable under the
Plan, the Officer will receive, at a minimum, an Award equal to 50% of the
Maximum Award available under this Plan for the Performance Period.

Pro-rata Awards for Partial Service Periods

In certain circumstances (as set forth below) Officers may or may not be
eligible for a Pro-rata Award under the Plan.

The following Officers may be eligible for a Pro-rata Award:

 

  •  

Officers who are newly hired during the Performance Period and are employed by
the Company or an Affiliate (including FCP or Optim) on the day on which Awards
are distributed for the Performance Period.

 

  •  

Employees or Officers who are promoted, transferred or demoted during the
Performance Period and are employed by the Company or an Affiliate (including
FCP or Optim) on the day on which Awards are distributed for the Performance
Period.

 

  •  

Officers who are on leave of absence for any full months during the Performance
Period and are employed by the Company or an Affiliate (including FCP or Optim)
on the day on which Awards are distributed for the Performance Period.

 

  •  

Officers who terminate employment with the Company or an Affiliate during the
Performance Period due to Impaction (as defined in the PNM Resources, Inc.
Non-Union Severance Pay Plan), Retirement on or after the Officer’s Normal
Retirement Date, Change in Control (as defined in the PNM Resources, Inc.
Officer Retention Plan) or Disability (as defined in the PNM Resources Executive
Savings Plan II).

 

  •  

Officers who die during the Performance Period, in which case the Award will be
paid to the spouse of a married Officer, including a same sex spouse, or the
estate of an unmarried Officer.

The following Officers are not eligible for any Award, including a Pro-rata
Award:

 

  •  

Officers who terminate employment with the Company or an Affiliate on or before
the date on which Awards are distributed for the Performance Period for any
reason other than death, Impaction, Retirement, Change in Control or Disability;

 

  •  

Officers who elect voluntary separation or Retirement in lieu of termination for
performance or misconduct.

If an Officer is eligible for a Pro-rata Award, it will be calculated based on
the number of full months that the Officer was actively employed at each
eligibility level during the Performance Period compared to the number of full
months included in the Performance Period. (Note: Any month in which an Officer
is actively on the payroll for at least one day will count as a full month.) Any
Pro-rata Awards to which an Officer becomes eligible pursuant to this paragraph
will be paid to the Officer in a single lump sum cash payment subject to
applicable withholding on or before March 15, 2012.

 

3



--------------------------------------------------------------------------------

Ethics

The purpose of the Plan is to fairly reward performance achievement. Any Officer
who manipulates or attempts to manipulate the Plan for personal gain at the
expense of customers, other employees, or the Company or its Affiliates will be
subject to disciplinary action, up to and including termination of employment,
and will forfeit and be ineligible to receive any Award under the Plan.

Continuation of Employment

This Plan does not confer upon any Officer any right to continue in the
employment of the Company or any Affiliate and does not limit the right of the
Company or any Affiliate, in its sole discretion, to terminate the employment of
any Officer at any time, or in accordance with any written employment agreement
the Company and Officer may have.

Amendments

The Committee, in its sole discretion, reserves the right to adjust, amend or
suspend the Plan during the Performance Period.

 

Approved by:

/s/ Alice A. Cobb

Alice A. Cobb, SVP and Chief Administrative Officer

April 29, 2011

Date

 

4



--------------------------------------------------------------------------------

ATTACHMENT A

Incentive EPS Table

(Table 1)

 

    

PNMR Incentive EPS1

No Award

  

Less than $0.89

Threshold

  

Greater than or equal to $0.89 and less than $0.98

Target

  

Greater than or equal to $0.98 and less than $1.14

Maximum

  

Greater than or equal to $1.14

Scorecard Weighting Table

(Table 2)

 

Scorecard Results

 

Scorecard Level

   Corporate
Weighting     Business Area
Weighting  

CEO & Senior Officers

     100 %      0 % 

Vice Presidents

     60 %      40 % 

Award Levels Table

(Table 3)

 

Award Levels

   Threshold     Target     Maximum  

CEO

     36.0 %      90.0 %      180.0 % 

Senior Officers

     22.0 %      55.0 %      110.0 % 

Vice-Presidents

     14.0 %      35.0 %      70.0 % 

 

1 

For purposes of the Plan, the Company’s Incentive EPS will be the net earnings,
excluding non-recurring items that do not factor into ongoing earnings, divided
by the average number of common shares of PNM Resources, Inc. common stock used
to calculate diluted EPS as reported in the Company’s 10-K filed for 2011. The
Committee’s determination of the Incentive EPS is binding and conclusive.

 

C-1